Exhibit 10.39

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This Third Amendment (this “Third Amendment”), being made and effective as of
March 12, 2009, is to the Employment Agreement dated December 30, 2005, by and
between Henry R. Baughman (the “Executive”) and SGS International, Inc., a
Delaware corporation (the “Company”), as amended by an Amendment dated as of
January 15, 2006 and a Second Amendment dated as of August 9, 2006 (as
heretofore amended, the “Agreement”). All capitalized terms which are used in
this Third Amendment and are not defined herein shall have the meaning ascribed
to them in the Agreement.

1. Section 2 of the Agreement is hereby amended by deleting such section in its
entirety and replacing it with the following:

Employment Term. The “Employment Term” hereunder shall commence on the date set
forth above and shall continue in full force and effect until the fifth
(5th) anniversary of the date hereof unless terminated earlier pursuant to the
terms and conditions of this Agreement. For avoidance of doubt, such fifth
anniversary shall occur on December 30, 2010. The Employment Term will renew
hereunder automatically for successive one-year periods unless either party
gives written notice to the other not less than ninety (90) days prior to the
end of the Employment Term hereof (or any subsequent anniversary, as the case
may be) that such party does not wish the Employment Term to be so extended, and
under such circumstances, the Employment Term and this Agreement will terminate
by its terms, and without liability to either party, on the fifth anniversary of
the date hereof (or such subsequent anniversary, as the case may be).

2. All other provisions of the Agreement remain in full force and effect.

3. This Third Amendment may be executed in counterparts each of which shall be
deemed an original, and all of which together shall constitute a single
instrument.

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment as of the
date first above written.

 

SGS International, Inc. By:  

/s/ Benjamin F. Harmon, IV

  Benjamin F. Harmon, IV   Vice President, General Counsel and Secretary
Executive

/s/ Henry R. Baughman

Henry R. Baughman